                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRJlCT OF MISSOURI
                                  SOUTHEASTERN DIVISION

BRANDON NICHOLAS BARNETT,                             )
                                                      )
                 Plaintiff,                           )
                                                      )
        v.                                            )            No. 1:19-cv-49-JAR
                                                      )
REBECCA NEAL, et al.,                                 )
                                                      )
                 Defendants.                          )

                                     MElVlORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Brandon Nicholas Barnett, a

prisoner, for leave to commence this civil action without prepayment of the required filing fee.

The motion will be denied, and this case will be dismissed without prejudice to the filing of a

fully-paid complaint.

         Plaintiff is a   prison~r   who, while incarcerated or detained, has filed at least three civil

actions that were dismissed for failure to state a claim upon which relief may be granted or on res

judicata grounds. 1 See Barnett v. 5th Judicial Circuit Court Buchanan County, et al., No. 5: 11-

cv-6031-DW (W.D. Mo. May 18, 2011) (summary dismissal for failure to state a claim upon
             I



which relief may be granted), Barnett v. Buchanan County, Missouri, et al., No. 5:15-cv-6044-

DW (W.D. Mo. May 8, 2015) (same), and Barnett v. Hinton, et al., No. 5:18-cv-6115-HFS

(W.D. Mo. Nov. 5, 2018) (summary dismissal on resjudicata grounds).


1
  The Eighth Circuit Court of Appeals has recogniz~:d that dismissals on res judicata grounds are properly
counted as "strikes" for purposes of 28 U.S.C. § 1915(g). See Higgins v. Carpenter, 258 F.3d 797, 801
(8th Cir. 2001) (prior dismissals on the basis of res judicata qualified as strikes), Burke v. St. Louis City
Jails, 603 F. App 'x 525 (8th Cir. 2015) (affirming the portion of the district court's decision determining
that the plaintiff had acquired three qualifying strikes when one of the cases the district court cited was
dismissed on res judicata grounds); see also Harmon v. Webster, 263 F. App'x 844, 846 (11th Cir. 2008)
(affirming the district court's determination that its dismissal on res judicata grounds should count as a
strike for purposes of§ 1915(g)).
        The Prison Litigation Reform Act of 1996 provides, in relevant part:

       In no event shall a prisoner bring a civil action ... under this section if the prisoner
       has, on three or more prior occasions, while incarcerated or detained in any
       facility, brought an action ... in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

28 U.S.C. § 1915(g). Therefore, plaintiff may proceed in forma pauperis in this action only ifhe

"is under imminent danger of serious physical injury." Id.

       In the complaint, plaintiff alleges that, from approximately June to December of 2018, his

repeated requests for stamps and "legal assistance and supplies" were denied. He also alleges

that one of the named defendants did not rule in his favor when he appealed the denial of a

grievance. These allegations do not establish that plaintiff is under imminent danger of serious

physical injury. Additionally, plaintiff alleges only past harm. Such allegations are insufficient

to trigger the imminent danger exception to § 1915(g). Ashley v. Dilworth, 147 F.3d 715, 717

(8th Cir. 1998).

       For the foregoing reasons, plaintiff may not proceed in forma pauperis in this action. As

a result, the Court will deny plaintiff's motion for leave to proceed in forma pauperis, and will

dismiss this case without prejudice to the filing of a fully-paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (Docket No. 2) is DENIED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a folly-paid complaint. A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff's Motion to Appoint Counsel (Docket No.

3) is DENIED as moot.
Dated this 21st day of May, 2019.




                                         .ROSS
                                        D STATES DISTRICT JUDGE




                                    3
